         Case 4:21-cv-01566-DMR Document 15-4 Filed 03/24/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
                      IN THE UNITED STATES DISTRICT COURT
10
11                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                              OAKLAND DIVISION
13
14   JASHA RUBEN TULL,                   Case No. 4:21-cv-01566-DMR
15
              Plaintiffs,                 [PROPOSED] ORDER GRANTING
16                                        ADMINISTRATIVE MOTION TO
             v.                           EXTEND TIME TO RESPOND TO THE
17                                        COMPLAINT
18   MICHAELA HIGGINS,
19            Defendant.
20
21
22
23
24
25
26
27
28


                  [PROPOSED] ORDER GRANTING MOTION TO EXTEND TIME
                                 CASE NO. 4:21-cv-01566
              Case 4:21-cv-01566-DMR Document 15-4 Filed 03/24/21 Page 2 of 2




 1          BEFORE THE COURT is Defendant’s Administrative Motion to Extend Time to
 2   Respond to the Complaint. The Court has considered the Motion and the Declaration of
 3   Karen Barth Menzies in support of the Motion and any arguments of counsel. The Court
 4   may extend the deadline for filing a responsive pleading for good cause. Fed. R. Civ. P.
 5   6(b)(1)(A).
 6          Because the Court finds good cause exists, the Court GRANTS Defendant’s
 7   Administrative Motion to Extend Time to Respond to the Complaint. The Court ORDERS
 8   that Defendant’s deadline to answer or otherwise respond to the Complaint is extended
 9   from March 29, 2021, to April 28, 2021.
10
11          IT IS SO ORDERED.
12
13   Dated:
                                                   HONORABLE DONNA M. RYU
14
                                                   UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
                     [PROPOSED] ORDER GRANTING MOTION TO EXTEND TIME
                                    CASE NO. 3:21-cv-01566
